Citation Nr: 1031811	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar I disorder with psychotic features.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2006 and November 2008 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the October 2006 rating decision, the RO denied 
entitlement to a TDIU and determined that new and material 
evidence had been submitted to reopen the Veteran's claim of 
service connection for cause of death, but denied the claim on 
its merits.  In the November 2008 rating decision, the RO denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.   

In January 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In October 2008, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In February 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and bipolar I disorder with psychotic features and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both feet, 
by loss or permanent loss of use of one or both hands, or by 
permanent impairment of vision of both eyes; nor is he service 
connected for disability manifested by ankylosis of one or both 
knees or one or both hips.  


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and adaptive 
equipment or for adaptive equipment only have not been met.  38 
U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing assistance 
in obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack of 
Veteran status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his claim, 
VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of entitlement to 
automobile and adaptive equipment or adaptive equipment only and 
any failure to provide notice as to the effective date and rating 
is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Assuming without deciding that the VCAA applies, the Board finds 
that each of the four content requirements of a VCAA notice has 
been fully satisfied.  The Veteran was provided adequate notice 
as to the evidence needed to substantiate his claim. The Board 
concludes that the discussion in the October 2008 letter informed 
him of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  VA 
made all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in his possession.  

As explained below, the law is dispositive, and the Veteran is 
not legally entitled to automobile and adaptive equipment or 
adaptive equipment only.  Therefore, entitlement to automobile 
and adaptive equipment or adaptive equipment only is denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).
II.  Decision  

The Veteran seeks financial assistance for the purchase of 
automobile and/or specialized adaptive equipment.  In order to 
establish entitlement to financial assistance in purchasing an 
automobile or other conveyance, the Veteran must have a service-
connected disability which includes one of the following: loss or 
permanent loss of use of one or both feet; loss or permanent loss 
of use of one or both hands; or permanent impairment of vision of 
both eyes to the required specified degree.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. § 3.808 (2009).  In the event that 
the Veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive equipment 
eligibility only is established.  38 U.S.C.A. § 3902(b)(2) (West 
2002); 38 C.F.R. § 3.808(b)(iv) (2009).  

The Veteran contends that in the last few years, he has 
experienced increasing difficulty with ambulation, such that he 
is entitled to automobile and adaptive equipment or for adaptive 
equipment only.  Specifically he asserts that he requires the use 
of a wheelchair to move around, and his service-connected 
peripheral neuropathy of the lower extremities is getting worse.  

The record reflects that the Veteran is service-connected for 
diabetes mellitus with impotence, fatigue, problems healing, and 
frequent urination; paresthesias, peripheral neuropathy of the 
left lower extremity associated with diabetes mellitus with 
impotence, fatigue, problems healing, and frequent urination; and 
peripheral neuropathy of the right lower extremity paresthesias, 
associated with diabetes mellitus with impotence, fatigue, 
problems healing, and frequent urination.  He does not have 
permanent impairment of vision of both eyes to the required 
specified degree.  

In an effort to determine whether the Veteran's service-connected 
disabilities amount to loss of use of the feet or hands, or 
whether his service-connected lower extremity disabilities 
involve ankylosis of the hips or knees, VA obtained an 
examination addressing those questions in November 2008.  
According to the November 2008 VA examination report, the Veteran 
was not accompanied by anyone to the examination site.  The VA 
examiner noted that the Veteran's posture and general appearance 
were good, and his gait was normal.  It was reported that he 
moved around the clinic with only a cane.  His grip appeared to 
be a little weak, but he was deemed able to clothe and feed 
himself.  Finally, and most importantly, there were no reported 
restrictions associated with the lower extremities.  In 
particular, the VA examiner stated that there was no atrophy or 
contractures associated with the lower extremities.  The examiner 
also concluded that there was no atrophy associated with the 
upper extremities.  Based upon the evidence, the Board finds that 
there is no objective evidence to suggest that the Veteran's 
service-connected disabilities of the lower extremities amount to 
loss of use of the lower extremities.  In addition, there is no 
evidence of ankylosis of either the hips or the knees.  See 38 
C.F.R. § 3.350(a)(2) (2009).  

As the Veteran is not presently service connected for a 
disability manifested by loss or permanent loss of use of one or 
both feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes, nor is he 
service-connected for a disability manifested by ankylosis of one 
or both knees or one or both hips, the Board finds that he is not 
entitled to financial assistance in purchasing an automobile or 
other conveyance.  

Absent evidence demonstrating that the Veteran has a qualifying 
service-connected disability, the claim for financial assistance 
in the purchase of an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board must find that the preponderance of the evidence is against 
the Veteran's claim because the VA examination does not show that 
the Veteran meets the criteria for entitlement to the benefits 
sought.  Therefore, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to automobile and adaptive equipment or for adaptive 
equipment only is denied.  

REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar I disorder with psychotic 
features.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic experiences 
during his active military service.  During the October 2008 
hearing, the Veteran testified that he was exposed to dead bodies 
because his first duty after arriving to Da Nang, Vietnam, was to 
help load body bags.  He explained that since he was only 17 
years old at that time, he was shipped to Thailand with the 809th 
Combat Engineer with Headquarters Company or A Company.  While in 
Thailand, the Veteran stated that he endured two incidents of 
hostile fire exposure.  The Veteran contends that service 
connection is warranted for his PTSD due to these stated in-
service events.  

Post service treatment records reflect diagnoses of PTSD and 
bipolar I disorder with psychotic features.  See VA outpatient 
treatment records from August 2006 to November 2008.  

During the pendency of this appeal 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Giving the foregoing, the Board believes that the Veteran should 
be afforded a VA psychiatric examination to determine whether an 
acquired psychiatric disorder, to include PTSD and bipolar I 
disorder with psychotic features, is or is not present, and if 
so, whether any acquired psychiatric disorder is related to 
service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only  
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD and bipolar I disorder with psychotic features, 
which is etiologically related to his military service.  As 
previously stated, the medical evidence of record shows that the 
Veteran has diagnoses of PTSD and bipolar I disorder with 
psychotic features.  As such, the issue on appeal, which has been 
recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that the law also provides that when a 
determination on one issue could have a significant impact on the 
outcome of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present 
case, as the Veteran has a claim for service connection, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the Veteran's other claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance pending 
further development and adjudication of the Veteran's claim on 
appeal.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be performed 
and the examiner should review the results 
of any testing prior to completing the 
report.  The examiner should identify all 
objective indications of psychiatric 
disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-IV).  
The examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more of any identified in-service 
stressors.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD due to 
an in-service stressor, the examiner should 
explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
any diagnosed acquired psychiatric disorder 
is related to service.

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.  
2.  Undertake any additional development 
deemed necessary.  Thereafter, readjudicate 
the claims for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and bipolar 
disorder with psychotic features, and 
entitlement to a TDIU.  If the benefits 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


